           Case 1:16-cv-01994-ALC Document 132 Filed 01/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                January 13, 2021
SOUTHERN DISTRICT OF NEW YORK

 ERIC ALI,

                                   Plaintiff,

                       -against-                                 16-cv-1994 (ALC)

 COURT OFFICER T. ELEAZAR RAMOS ET                               ORDER OF DISCONTINUANCE
 AL,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

sixty days.

SO ORDERED.

Dated:      January 13, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
